NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   15-JUL-2022
                                                   10:17 AM
                                                   Dkt. 19 ODMR
                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI I


                STATE OF HAWAI I, Plaintiff-Appellee, v.
                DYLAN RIVER JAMES, Defendant-Appellant.


          APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CASE NO. 5CPC-XX-XXXXXXX)


                  ORDER DENYING MOTION TO RECONSIDER
   (By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
             Upon consideration of the July 5, 2022 "Motion for
Reconsideration of Order Dismissing Appeal for Lack of Appellate
Jurisdiction, Filed on June 23, 2022" (Motion to Reconsider), by
Defendant-Appellant Dylan River James (James), the papers in
support, and the record, it appears that on June 23, 2022, we
entered an Order Dismissing Appeal for Lack of Appellate
Jurisdiction (Dismissal Order), dismissing this interlocutory
appeal for lack of jurisdiction.
             James asks us to reconsider the Dismissal Order and,
under Hawai i Rules of Appellate Procedure (HRAP) Rule 2,1
suspend the time requirement in HRAP Rule 4(b)(1) to allow the


      1
          HRAP Rule 2 provides:

             In the interest of expediting a decision, or for other good
             cause shown, either Hawai i appellate court, may suspend the
             requirements or provisions of any of these rules in a
             particular case on application of a party or on its own
             motion and may order proceedings in accordance with its
             direction.

We further note that HRAP Rule 26(b) provides that "no court or judge or
justice is authorized to change the jurisdictional requirements
contained in Rule 4 of these rules."
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

appeal to proceed.     However, James has not presented any point of
law or fact that we have overlooked or misapprehended in entering
the Dismissal Order.     See HRAP Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the Motion to
Reconsider is denied.
          DATED:     Honolulu, Hawai i, July 15, 2022.

                                       /s/ Keith K. Hiraoka
                                       Presiding Judge

                                       /s/ Clyde J. Wadsworth
                                       Associate Judge

                                       /s/ Karen T. Nakasone
                                       Associate Judge




                                   2